Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo et al. (JP2004-306098A from IDS) in view of Kawaguchi et al. (3,834,202).
Regarding claim 1-5, Saijo discloses a method for producing a roll-bonded laminate having a two-layer structure of a first metal layer and a second metal layer, by roll-bonding a first metal plate (copper) and a second metal plate (stainless steel) (same materials as claimed, which would have similar hardness properties), wherein a surface hardness Hv of the first metal plate is lower than a surface hardness Hv of the second metal plate (see computer translation).
Saijo discloses a rolling ratio which would be the reduction of the sheets, therefore, there would be an elongation amount.  The thicknesses of the sheets are from 5-500 microns, which overlaps the current invention’s thicknesses.  While Saijo does not disclose this equation or the elongation numbers, Saijo is aware of ensuring that the thicknesses of the sheets are selected to prevent strength and weight issues.  The rolling is performed as to prevent too much deformation.  Since there is a rolling ratio, the value of the equation would be above zero.  While, Saijo does not state that the equation would be met at the maximum value, since Saijo does discuss ranges for the thickness and rolling ratio, it would appear that there would be values that would overlap with the claimed equation.  With that being said, roll bonding is a known process for joining known hard and soft metals (same metals as claimed), therefore, it would have been obvious to one skilled in the art at the time of the invention to easily determine the amount of elongation and thickness required for the well-known metal materials for achieving the roll bonded laminate with the desired properties needed for the final product.  
Saijo does not disclose subjecting the roll-bonded laminate to a shape correction using a tension leveler to make an elongation ratio of about 1 to 2%.  However, Kawaguchi discloses that it is known to use a tension leveler to correct defects (warpage) in shapes of metal strips (column 1 lines 5-27).  Kawaguchi discloses that when a metal strip was elongated by more than one percent, gutter and curl in the metal strip were eliminated (column 4 lines 58-687).  This overlaps the claimed range. While Kawaguchi discloses steel and not specifically not disclose two materials roll bonded, one skilled in the art would acknowledge that it is known to use a tension leveler with an elongation of more than one percent in order to remove warpage.  To one skilled in the art at the time of the invention it would have been obvious to use a known tension leveler at a known elongation percentage in order flatten the strip and to remove warpage of the strip that could be detrimental to the use of the final product.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection based on the new amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN B SAAD/Primary Examiner, Art Unit 1735